COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:              01-15-00532-CR
Trial Court Cause
Number:                    1453096
Style:                     Romelo Hernandez Diaz v The State of Texas
Date motion filed*:        January 5, 2016
Type of motion:            Extension of Time to File State’s Brief
Party filing motion:       Appellee
Document to be filed:      Appellee’s Brief

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                            October 26, 2015
         Number of previous extensions granted:        0
         Date Requested:                               February 19, 2016

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: The State’s motion for an extension of time to file its brief is granted in part. The deadline is
         extended to February 4, 2016.
Judge's signature: /s/ Michael Massengale
                          Acting individually          Acting for the Court

Panel consists of

Date: January 7, 2016